426 F.2d 894
UNITED STATES of America, Plaintiff-Appellee,v.John L. BATTAGLIA, Defendant-Appellant.
No. 25010.
United States Court of Appeals, Ninth Circuit.
May 25, 1970.

Dwain Clark (argued), Daniel N. Busby, Beverly Hills, of Marshall & Clark, Los Angeles, Cal., for defendant-appellant.
Allan E. Streller (argued) Spec. Asst. U. S. Atty., Wm. Matthew Byrne, Jr., U. S. Atty., David R. Nissen, Robert L. Brosio, Asst. U. S. Attys., Los Angeles, Cal., for plaintiff-appellee.
Before DUNIWAY and HUFSTEDLER, Circuit Judges, and POWELL,* District Judge.
PER CURIAM.


1
Battaglia appeals from an order revoking probation. In essence, his argument is that the evidence of his violation of the terms of his probation is so slight that we should hold that the trial judge abused his discretion. See Whitfield v. United States, 9 Cir., 1968, 401 F.2d 480, 482; Longknife v. United States, 9 Cir., 1967, 381 F.2d 17, 19. On this record, we cannot so hold. There is substantial evidence of repeated and serious violations of the terms of Battaglia's probation.


2
Affirmed.



Notes:


*
 Honorable Charles L. Powell, United States District Judge, Eastern District of Washington, sitting by designation